Continuation sheet – 

Continuation of 3: the proposed amended claims recite limitations which were not previously considered and which would take more time to search and consider than is allotted under the After Final Consideration Program 2.0.  For this reason, the proposed amended claims have not been entered into the record.

Continuation of 12: Applicant’s arguments on pages 7 and 8 of the remarks filed 9 December 2021 are directed towards how the applied prior art record does not teach each and every feature recited in the proposed amended claims.  The arguments have been carefully considered but they are moot as the proposed amended claims have not been entered into the record.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782